The El Paso Valley Water Users' Association brought this suit to enjoin Mrs. L. L. Bowen and W. H. Bowen from interfering with, or obstructing, the work of constructing an irrigation canal across the lands of defendants. Writ was issued upon fling of bond. The defendants then filed a motion to set aside the order, and asked by cross-action for writ enjoining the irrigation company from constructing the proposed canal. Upon interlocutory hearing, the court continued in effect the original injunctive order, and denied the defendants' prayer in their cross-action, from which it comes to us for review.
No supersedeas bond was filed, and no order was entered by the trial court suspending the injunctive order as to appellants. Appellants admit, upon submission, that the canal, the construction of which across their land was sought by them to be enjoined, since this appeal, has been constructed. The case therefore falls within that class of cases in which there is nothing left to litigate, except the matter of costs. The appeal, therefore, is dismissed at appellants' costs. Electric Park Co. v. San Antonio Baseball Ass'n, 155 S.W. 1189; Rogers v. Ivy, 191 S.W. 728.
Dismissed.
WALTHALL, J., did not sit being absent on committee of judges assisting the Supreme Court.